DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “12” has been used to designate both pump cover and second suction port; the second suction port is defined as Element I2 in the specification, and many of the “I2” labels in the figures look like “12”; Applicant may overcome this objection by clearly labeling the “I2” labels in the figures, so they do not look like “12”
reference character “11” has been used to designate both pump body and first suction port; the first suction port is defined as Element I1 in the specification, and many of the “I1” labels in the figures look like “11”; Applicant may overcome this objection by clearly labeling the “I1” labels in the figures, so they do not look like “11”

The drawings are objected to because it appears second pressure introduction passage (172) is mislabeled as discharge pressure introduction passage (15) in Figure 6(a).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1, Lines 10-13, the limitation “wherein by acting a pressure of at least the first fluid pressure chamber on the cam ring, the cam ring is driven, and a proper discharge amount that is a discharge amount per one rotation of the pump element varies” should read --wherein within rotates about a pin member in the pump element accommodation part to vary a 
Claim 1, Line 29, the term “the metering orifice” should read --the variable metering orifice--
Claim 7, Lines 4-5, the phrase “a rise in the downstream pressure of the variable metering orifice” should read  --the
Claim 9, Lines 9-11, the phrase “a damper orifice that is a throttle portion is provided to the first pressure introduction passage or the second pressure introduction passage” should read  --a damper orifice that is a throttle portion --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“pump element” in Claim 1, where the generic placeholder is “element”, the functional language is “configured to carry out suction and discharge of hydraulic fluid”, and sufficient modifying structure is not provided; instant application Paragraph 0015 describes the pump element as a disc-like rotor 41 and a plurality of vanes 42, where Element 41 is displayed in Figure 1 as a rotor, providing sufficient structure.
“thrust imparting mechanism” in Claim 7, where the generic placeholder is “mechanism”, the functional language is “for imparting thrust to the spool valve body in a direction in which the opening area of the variable metering orifice increases with a rise in the downstream pressure of the variable metering orifice”, and sufficient modifying structure is not provided; instant application Paragraph 0076 describes the thrust imparting mechanism is formed as part of the first land part 611, and instant application Paragraph 0066 describes the thrust imparting mechanism is comprised of second pressure receiving portion S2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a first control valve that is a first control valve controlled based on a pressure on an upstream side and a pressure on a downstream side of the variable metering orifice, and which is configured to control a pressure to be introduced into the first fluid pressure chamber with the pressure on the upstream side of the metering orifice and a pressure of the suction passage”, in Lines 25-30, is indefinite.  The limitation is indefinite for the following reasons.
The term “a first control valve” is repeated twice.  As such, it is not clear if two first control valves are being claimed or a single first control valve is being claimed.  For the purpose of examination, the terms will be considered the same structural element which is superfluously repeated.
The limitation claims the first control valve is controlled based on two distinct pressures, upstream of the variable metering orifice and downstream of the variable metering orifice.  However, the instant application figures do not show the pressure upstream of the variable metering orifice controlling the first control valve.  The pressure which appears to be controlling the first control valve appears to be the pressure from the first discharge passage (141), whereas upstream of the variable metering orifice would be considered to be the pressure/fluid within the second discharge passage 142 by one of ordinary skill in the art.  The pressure or fluid in the first discharge passage (141) cannot be considered to be upstream of the variable metering orifice (MO), since the variable metering orifice (MO) is never in fluid communication with either the first discharge passage or the high pressure chamber (50a), which is used to control the first control valve (5).  Therefore, the use of the term “upstream” in conjunction with the variable metering orifice (MO) is unclear, and, therefore, indefinite.  For the purpose of examination, this portion of the limitation will be interpreted as the first control valve is controlled based on the pressure within the discharge region of the pump element and the pressure downstream of the variable metering orifice.

The term “a second control valve” is repeated twice in Line 31.  As such, it is not clear if two second control valves are being claimed or a single second control valve is being claimed.  For the purpose of examination, the terms will be considered the same structural element which is superfluously repeated.
The term “a pressure of the second fluid pressure chamber or the suction passage”, in Lines 33-34, is indefinite.  A suction passage pressure was already defined in Claim 1, Line 29.  It is not clear if this is the same pressure or a different pressure.  For the purpose of the pressure of the suction passage.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 14 are rejected under 35 U.S.C. 102 as being unpatentable over Nonaka (U.S. PGPub 2012/0199411).
As to Claim 1, Nonaka teaches a variable displacement pump (as shown in Figure 1), comprising: a pump housing (11) including a pump element accommodation part (11a) thereinside (as described in Paragraph 0005); a cam ring (14) formed in an annular shape (as shown in Figure 1) and provided inside (as shown in Figure 1) the pump element accommodation part (11a); a pump element (13/17/18) rotatably provided inside (as shown in Figure 1) the cam ring (14) and configured to carry out suction (see Figure 1 below) and discharge (via 25a/25b) of hydraulic fluid (Paragraph 0005); a first fluid pressure chamber (21a) and a second fluid pressure chamber (21b) that are a pair of spaces (as shown in Figure 1) provided between the pump element accommodation part (11a) and the cam ring (14), wherein a pressure (Paragraph 0031) within the first fluid pressure chamber (21a) rotates the cam ring (14) about a pin member (22) in the pump element accommodation part to vary a discharge amount (Paragraph 0031) from the pump element (13/17/18) (see 112(b) above for clarification); a suction port (see Figure 1 below) provided to the pump housing (Paragraph 0005) and opened to a suction region (see Figure 1 below) of the pump element (13/17/18); a 

    PNG
    media_image1.png
    647
    849
    media_image1.png
    Greyscale

Nonaka Figure 1, Modified by Examiner

As to Claim 2, Nonaka teaches all the limitations of Claim 1, and continues to teach the pressure of the suction passage is introduced into the second fluid pressure chamber.  See Figure 1 below.


    PNG
    media_image2.png
    647
    849
    media_image2.png
    Greyscale

Nonaka Figure 1, Modified by Examiner

As to Claim 14, Nonaka teaches all the limitations of Claim 1, and continues to teach the second control valve (16) is provided separately from the pump housing (11).  Nonaka Figure 1 shows second control valve 16 as partially outside of pump housing 11.  As such, one of ordinary skill in the art would recognize the second control valve 16 is at least partially separated from the pump housing 11.

Claim 3 is rejected under 35 U.S.C. 102 as being unpatentable over Nonaka (U.S. PGPub 2012/0199411), as evidenced by Soeda (2011/0141703).
As to Claim 3, Nonaka teaches all the limitations of Claim 1, and continues to teach the use of a one-way valve (see Figure 1 in the Claim 1 rejection above) within the first control valve (15), and appears to teach how pressure on the downstream side (within 15c) of the variable metering orifice (27) is introduced into the second fluid pressure chamber (21b).  However, Nonaka is silent on how the one-way valve within the first control valve (15) works.  One of ordinary skill in the art would recognize this element as a one-way valve, as evidenced by Soeda.   
Soeda describes a structurally similar valve, and describes how the valve works, where pressure within the equivalent of the Nonaka chamber 15c (Soeda 28b) forces ball (Soeda 35) to the left (as shown in Soeda Figures 14-16; Paragraph 0157).  When the ball (Soeda 35) moves to the left, fluid pressure is able to move into valve bore (Soeda 34) and through relief hole (Soeda 29a).
Structurally, the same process described by Soeda Paragraph 0157 and Figures 14-16 would happen in the Nonaka  one-way valve (see Figure 1 in the Claim 1 rejection above), as shown below, where each of the equivalent Soeda structural features are shown in the Nonaka one-way valve in Nonaka Figure 1.  Once the pressure in Nonaka chamber 15c is high enough to overcome the Nonaka ball/one-way valve (see Figure 1 in the Claim 1 rejection above) within the Nonaka first control valve element 15a, the pressure will be introduced into the Nonaka second fluid pressure chamber 21b via the same Nonaka passage as shown in Nonaka Figure 1 in the Claim 2 rejection above.  

    PNG
    media_image3.png
    509
    773
    media_image3.png
    Greyscale

Nonaka Figure 1, Modified by Examiner

Allowable Subject Matter
Claims 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 4, the prior art of record teaches the variable displacement pump with two control valves and a variable metering orifice but does not teach the second control valve increase the opening area of the variable metering orifice when the pressure downstream of the variable metering orifice increases.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Nonaka (U.S. PGPub 2012/0199411).  However, Nonaka describes the second control valve 16 increasing the opening area (within 27) of the variable metering orifice (27) to increase pressure.  Therefore, one of ordinary skill in the 
Claims 5-7 depend on Claim 4, and would therefore also be found allowable.

	As to Claim 8, the prior art of record teaches the variable displacement pump with two control valves and a variable metering orifice but does not teach the valve body is a spool valve body.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Nonaka (U.S. PGPub 2012/0199411).  However, Nonaka describes the valve body as having a plunger structure, as shown in Nonaka Figure 1.  It would not be obvious to one of ordinary skill in the art to modify Nonaka without significant structural modification.  Therefore, this limitation, as claimed in Claim 8, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 9-13 depend on Claim 8, and would therefore also be found allowable.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oba (2001/0031204) and Watanabe (9,494,153) show a rotary vane pump using two valves and a metering orifice for control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746